Maeshall, J.
On the 18th day of December, 1895, the defendant, by its attorney, on thy hearing of a motion duly made for that purpose, obtained an order bringing in other *216parties as defendants. On the 16th day of January, 1896, a motion on. the part of plaintiffs was duly brought on for á hearing before the court, for an order vacating the order of December, 18, 1895. Such motion to vacate was denied, and an order accordingly entered from which the plaintiffs appealed. This case is ruled by Smith v. Scott, 93 Wis. 453, where this court held that such orders are not appeal-able, under ch. 212, Laws of 1895. Therefore this appeal must be dismissed for want of jurisdiction to entertain it.
By the Court.— The appeal is dismissed.